Citation Nr: 0434375	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a panic disorder, 
to include anxiety.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pulmonary 
hypertension.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to an effective date prior to January 6, 
2003, for the establishment of non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida.

Service connection was denied for a panic disorder and 
valvular heart disease in a February 2000 rating decision.  A 
March 2000 rating decision continued the denial of these 
issues and also denied service connection for syphilis.  The 
veteran voiced disagreement in March 2000 and a Statement of 
the Case (SOC) was issued the next month.  The veteran 
perfected his appeal of these issues in February 2001 but 
subsequently withdrew his claims for syphilis and valvular 
heart disease in a September 2003 statement.  Therefore, only 
the issue of entitlement to service connection for a panic 
disorder, to include anxiety, remains on appeal from these 
rating decisions.

A December 2003 rating decision reflects that entitlement to 
non-service connection pension benefits was granted, 
effective January 6, 2003, while the veteran's additional 
service connection claims were deferred.  The veteran voiced 
disagreement with the assigned effective date in January 
2004.  Service connection for sinusitis, hypertension, 
pulmonary hypertension, and hemorrhoids was denied in a 
February 2004 rating decision.  The veteran voiced 
disagreement in March 2004.   A SOC addressing the veteran's 
earlier effective date claim as well was his service 
connection claims was issued in May 2004.  The veteran 
perfected his appeal as to these issues in September 2004.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
further action is required on his part.


REMAND

In his February 2001 substantive appeal and his September 
2004 substantive appeal, the veteran requested a hearing at 
the RO before a Veterans Law Judge (VLJ), formerly known as a 
Member of the Board.  This type of hearing often is referred 
to as a Travel Board hearing.  While the veteran was 
scheduled for a hearing before a decision review officer at 
the RO for his panic disorder claim, it was subsequently 
cancelled.  It is unclear whether a hearing before a VLJ was 
ever scheduled with respect to the panic disorder matter, but 
it is clear no such hearing was conducted, and no hearing has 
been scheduled in regards to the remaining issues on appeal.  
As such, a remand is in order.  See 38 C.F.R. §§ 20.702, 
20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a Travel Board hearing, then 
this should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



